                 Case 19-00751                    Doc 3          Filed 06/06/19      Entered 06/06/19 17:03:45         Desc Main
                                                                    Document         Page 1 of 1

                                                               United States Bankruptcy Court
                                                                     Northern District of Iowa
 In re      Jeffrey J Sweet                                                                             Case No.
                                                                                  Debtor(s)             Chapter    7

                                                          PAYMENT ADVICES COVER SHEET
                                                           UNDER 11 U.S.C. § 521(a)(1)(B)(iv)

            I, Jeffrey J Sweet , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF THESE
            BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            Other: Self Employed

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.




 Date June 6, 2019                                                    Signature   /s/ Jeffrey J Sweet
                                                                                  Jeffrey J Sweet
                                                                                  Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
